Citation Nr: 1760760	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for skin cancer, to include as caused by exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1952 to July 1954 and from January 1956 to September 1973.  The Veteran had verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from the October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of entitlement to service connection for bladder cancer has been raised by the record in the Veteran's February 2016 Formal Appeal to the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran's medical records indicate a long history of skin cancer dating back to the late 1970's.  This history includes removal of skin cells at Fort Polk, Louisiana in the late 1970's or early 1980's, removal of additional skin cells in Georgia during the 1980's, dermatology visits at Fort Carson that reported "several actinic keratosis and other lesions of interest" in December 1999, and treatment for squamous cell carcinoma or Brown's disease in February 2000. 

The Veteran has not been afforded a VA examination in connection with his claim for skin cancer.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Additionally, even though the Veteran is not entitled to service connection on the basis of the presumption in 38 C.F.R. § 3.309, VA must still consider whether the Veteran's skin cancer is causally linked to service on a direct basis, to include herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 (b),1116; 38 C.F.R. § 3.303.  Upon remand, VA should obtain an examination and opinion to consider whether the Veteran's skin cancer is related to herbicide exposure.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.  

3.  The examiner must first identify all diagnosed skin disabilities to include, but not limited to, skin cancer.

After reviewing the record, and with consideration of the Veteran's statements and previous skin disability treatments, the examiner is asked to address the following for each diagnosis:

Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed skin disability began in service, was caused by service, or is otherwise related to the Veteran's military service, to include exposure to herbicides?

The examiner should not base any opinions on the absence of service treatment records.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  Additionally, the Board concedes that the Veteran has been exposed to herbicides while in Vietnam. 

The VA examiner should indicate that the claims file was reviewed.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

5.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

6.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


